Citation Nr: 1728566	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-31 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for dental treatment purposes only for tooth and gum disease.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 and from October 1978 to July 1989.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

This case was originally before the Board in April 2015, when a service connection claim for a lumbar spine disability was reopened and granted.  The Veteran's claim for entitlement to service connection for dental treatment purposes only for tooth and gum disease was remanded for further development.  The RO issued a supplemental statement of the case in November 2016, and the appeal is once again before the Board.

The issue of entitlement to an effective date earlier than August 11, 2008 for  service-connected degenerative disc disease, lumbar spine, intervertebral disc syndrome and lumbosacral strain, to include as due to clear and unmistakable error (CUE) in earlier rating decisions issued between June 1994 and June 2015 that denied the claims, has been raised by the record in a June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Veteran was previously represented by Disabled American Veterans.  In an August 2015 statement, it was noted that he revoked their representation.  As such, the Veteran is currently unrepresented.



FINDING OF FACT

The RO awarded the Veteran a total disability rating based on individual employability due to service-connected disabilities (TDIU) effective from December 11, 2015; thus, the Veteran is entitled to Class IV outpatient dental treatment.


CONCLUSION OF LAW

The criteria for entitlement to receipt of VA dental treatment are met.  38 U.S.C.A. §§ 1712 (West 2014); 38 C.F.R. §§ 17.161 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for dental treatment purposes only is warranted for his tooth and gum disease.  An August 2016 statement from the dental program leader of the VA Pittsburgh Healthcare System noted that the Veteran has periodontal disease.  He additionally noted no documentation of injury or trauma. 

Pursuant to VA laws and regulations, compensation is only available for certain types of dental and oral conditions, such as when the condition in question is due to trauma or disease such as osteomyelitis; osteoradionecrosis; loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate; or loss of substance of the maxilla or mandible.  38 C.F.R. § 4.150 (2016).  Otherwise, such loss is not considered disabling.  In a precedent opinion, VA's General Counsel held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma.  VAOPGCPREC 5-97 (1997).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).

The Board finds that the criteria for entitlement to receipt of VA outpatient dental treatment have been met.  Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. § 1712(b) and 38 C.F.R. § 17.93 if the veteran meets criteria under one of six different treatment classes.  In particular, under Class IV, those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment. 38 C.F.R. § 17.161(h) (2016).  Here, by way of an August 2016 rating action, the Veterans Benefits Administration granted the Veteran entitlement to TDIU, effective December 11, 2015.  As those who are entitled to this 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment, the Veteran is entitled to receive any needed dental treatment. 

The Board notes that it is not entirely clear from the record whether all needed dental treatment has been authorized; thus, the Board will now make a formal finding authorizing such treatment. 


ORDER

Entitlement to receipt of VA outpatient dental treatment is granted; the Veteran is authorized to receive any needed dental treatment.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


